DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26, 27, 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “A cooling device comprising: an insulated cooler including a fluid reservoir and a cover, said cooler containing a fluid including water or a water- ice mixture, said cooler having an integral fill and drain valve, said fill and drain valve including a handle for opening or closing said fill and drain valve; a first hose and a second hose, said first hose being connected to said fill and drain valve and to a reversible pump; said second hose being connected to said reversible pump and a bladder, said reversible pump having a first fill mode and a second drain mode, said first and second hose forming a reversible one-way fill or drain fluid path between said insulated cooler and said bladder depending on said mode of said reversible pump; said bladder including a back portion and a contiguous seat portion configured to fit a chair, said bladder including an internal manifold comprising a plurality of substantially rectangular interconnected chambers arranged in a unidirectional countercurrent arrangement between said cooler and said bladder, said manifold including a first peripheral rectangular chamber configured to channel the fluid from said seat portion to said back portion, said back portion including a first and a second rectangular longitudinal chamber connected by a first rectangular transverse chamber, said second rectangular longitudinal chamber being connected to a second peripheral rectangular chamber configured to channel the fluid from said back portion to said seat portion, said seat portion including a third and a forth longitudinal rectangular chamber connected by a second rectangular transverse chamber, said forth rectangular longitudinal chamber being connected to said first rectangular peripheral chamber, wherein said pump provides the fluid from said cooler to fill and or drain said bladder according to the unidirectional countercurrent arrangement of the plurality of chambers thereby providing efficient cooling to a user sitting in said chair,” or a method of using said instrument, as claimed in claims 26 and 31.
The examiner has cited Johnson021 (US 2012/0185021 A1), Johnson811 (US 5,617,811), and Zhang (US 2016/0325657 A1) as the most pertinent prior art references, each of which disclose systems, devices, and methods comprising some of the claimed limitations, as discussed in the non-final rejection dated 02/08/2022.
However, the references fail to explicitly disclose the specifically claimed limitations of “said cooler having an integral fill and drain valve, said fill and drain valve including a handle for opening or closing said fill and drain valve;” “said reversible pump having a first fill mode and a second drain mode, said first and second hose forming a reversible one-way fill or drain fluid path between said insulated cooler and said bladder depending on said mode of said reversible pump;” or “a plurality of substantially rectangular interconnected chambers” or a method of using said instrument/system, as claimed in claims 26 and 31.
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794